Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 7/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,14,15,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recitation “preferably” fails to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6,7,12,14,16,20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’975 (DE102017115975).

Regarding claim 1: DE’975 discloses an electromagnet actuator (figures 3,4) with at least one electromagnetic actuator unit (101), the actuator unit having a coil (31) and a plunger (60), which plunger can be moved axially relative to the coil by energizing the coil (figure 4), wherein the actuator unit is arranged in a housing (35), wherein plunger is arranged approximately coaxially with coil (figure 3).  

Regarding claim 2: DE’975 discloses at least two actuator units are provided (figure 16), plungers are arranged approximately coaxially with coils in all actuator units (01,02), with all actuator units preferably arranged in a common housing (13).  

Regarding claim 3: DE’975 discloses plunger can move from an end position close to the core (figure 3) to an end position away from the core (figure 4), and plunger in end positions rests against stops (611,94).  



Regarding claim 6: DE’975 discloses an anchor element, in particular an anchor plate (44,45), is arranged on the plunger (60).  

Regarding claim 7: DE’975 discloses a permanent magnet (40) and an armature element are arranged (44,45), whereas the armature element protruding beyond permanent magnet in a plane perpendicular to a longitudinal axis of the actuator (figure 3). 

Regarding claim 12: DE’975 discloses a stop device, in particular an approximately hemispherical stop device that is a pin, is provided on at least one actuator unit, so that plunger assigned to the actuator unit rests against the stop device in an end position close to the core (figure 21, 611,32). 

Regarding claim 14: DE’975 discloses the stop device rests against a yoke disk connected to core of the actuator unit which is fixed to the yoke disk (figure 3, numeral 16,32).  


Regarding claim 16: DE’975 discloses a plunger guide is provided associated with plunger and in which the plunger is mounted for sliding (figure 3, numeral 70).

Regarding claim 20: DE’975 discloses a core arranged in the coil has a cylindrical external contour, a maximum external diameter of the core being less than or equal to as large as the inner diameter of the coil (figure 3).

Regarding claim 21: DE’975 discloses a preferably plate-shaped component made of a magnetically conductive material, in particular a yoke washer, is located on an end of core - on the plunger side and/or on an end of core opposite the end of plunger side, arranged and connected to the core, which protrudes beyond the core in a direction radial to longitudinal axis (figure 4).  

Regarding claim 22: DE’975 discloses a camshaft actuator for adjusting an axially movable sleeve on a camshaft in an internal combustion engine with an electromagnetic actuator {P63423 04858893.docx}P63423Page 7 (figure 3).

Claims 1,3,4,6-8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbner et al. (2015/0213936).

Regarding claim 1: Burbner discloses an electromagnet actuator (figures 1-4) with at least one electromagnetic actuator unit (1), the actuator unit having a coil (13) and a plunger (2), which plunger can be moved axially relative to the coil by energizing the coil (13), wherein the actuator unit is arranged in a housing (15), wherein plunger is arranged approximately coaxially with coil (figure 1).  

Regarding claim 3: Burbner discloses plunger can move from an end position close to the core to an end position away from the core, and plunger in end positions rests against stops (see 4 and the other extreme end of 2).  

Regarding claim 4: Burbner discloses a permanent magnet (5) is arranged on the plunger (2). {P63423 04858893.docx}P63423Page 3  

Regarding claim 6: Burbner discloses an anchor element, in particular an anchor plate (10), is arranged on the plunger (2).  

Regarding claim 7: Burbner discloses a permanent magnet (5) and an armature element are arranged, whereas the armature element protruding beyond permanent magnet in a plane perpendicular to a longitudinal axis of the actuator (figure 1). 

Regarding claim 8: Burbner discloses plunger is connected directly or indirectly to coil assigned to the plunger through a spring (14).

Regarding claim 11: Burbner discloses the spring (14), the anchor element (10), the permanent magnet (5) and the coil (13) are designed and matched to one another in such a way that a plunger  (2) located in an end position away from the core remains in the end position away from the core, regardless of the energization of the coil can only .

Claims 1-6,8-10,12,16,20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’324 (DE102008029324).

Regarding claim 1: DE’324 discloses an electromagnet actuator (figure 1) with at least one electromagnetic actuator unit (10), the actuator unit having a coil (31) and a plunger (19,26), which plunger can be moved axially relative to the coil by energizing the coil (31), wherein the actuator unit is arranged in a housing (41), wherein plunger is arranged approximately coaxially with coil (figure 1).  

Regarding claim 2: DE’324 discloses at least two actuator units are provided, plungers are arranged approximately coaxially with coils in all actuator units, with all actuator units preferably arranged in a common housing (figure 1).  

Regarding claim 3: DE’324 discloses plunger can move from an end position close to the core to an end position away from the core, and plunger in end positions rests against stops (figure 1).  

Regarding claim 4: DE’324 discloses a permanent magnet (39) is arranged on the plunger (figure 1). {P63423 04858893.docx}P63423Page 3  



Regarding claim 6: DE’324 discloses an anchor element, in particular an anchor plate (see top and bottom plate of 39), is arranged on the plunger (19). 
 
Regarding claim 8: DE’324 discloses plunger is connected directly or indirectly to coil assigned to the plunger through a spring (35).

Regarding claim 9: DE’324 discloses the spring (35), the armature element (above 39), the permanent magnet (39) and the coil (31) are designed and coordinated with one another in such a way that when coil is de-energized a total force of spring force and magnetic force results which moves plunger from a predefined minimum distance from an {P63423 04858893.docx}P63423Page 4 end position close to the core, in particular when the distance of plunger from the end position close to the core of less than 1 mm, capable of pulling it into the end position near core (figure 1).

Regarding claim 10: DE’324 discloses the spring (35), the armature element (above 39), the permanent magnet (39) and the coil (31) are designed and coordinated with one another in such a way that when the coil results in a total force of spring force and magnetic force, which moves the plunger located in an end position close to the core into an end position away from the core (figure 1).

Regarding claim 12: DE’324 discloses a stop device, in particular an approximately hemispherical stop device that is a pin (19), is provided on at least one actuator unit, so that plunger (26) assigned to the actuator unit rests against the stop device in an end position close to the core (figure 1). 
{P63423 04858893.docx}P63423Page 5

Regarding claim 16: DE’324 discloses a plunger guide is provided associated with plunger and in which the plunger is mounted for sliding (figure 1).

Regarding claim 20: DE’234 discloses a core arranged in the coil has a cylindrical external contour, a maximum external diameter of the core being less than or equal to as large as the inner diameter of the coil (figure 1).

Regarding claim 21: DE’234 discloses a preferably plate-shaped component made of a magnetically conductive material, in particular a yoke washer, is located on an end of core - on the plunger side and/or on an end of core opposite the end of plunger side, arranged and connected to the core, which protrudes beyond the core in a direction radial to longitudinal axis (figure 1).  

Regarding claim 22: DE’234 discloses a camshaft actuator for adjusting an axially movable sleeve on a camshaft in an internal combustion engine with an electromagnetic actuator {P63423 04858893.docx}P63423Page 7 (figure 1).

Claims 1,12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’601 (DE102010045601).

Regarding claim 1: DE’601 discloses an electromagnet actuator with at least one electromagnetic actuator unit (figure 1), the actuator unit having a coil (14) and a plunger (8), which plunger can be moved axially relative to the coil by energizing the coil, wherein the actuator unit is arranged in a housing (1), wherein plunger is arranged approximately coaxially with coil (figure 1).  

Regarding claim 12: DE’601 discloses a stop device, in particular an approximately hemispherical stop device that is a pin (38), is provided on at least one actuator unit, so that plunger (8) assigned to the actuator unit rests against the stop device in an end position close to the core (figure 1). 
{P63423 04858893.docx}P63423Page 5
Regarding claim 13: DE’601 discloses the stop device is connected directly or indirectly to coil of the respective actuator unit through a spring (38,40).

Regarding claim 14: DE’601 discloses the stop device rests against a yoke disk connected to core of the actuator unit which is fixed to the yoke disk (18).  



Regarding claim 16: DE’601 discloses a plunger guide is provided associated with plunger and in which the plunger is mounted for sliding (6).

Claims 1,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanwell (3,504,315).

Regarding claim 1: Stanwell discloses an electromagnet actuator with at least one electromagnetic actuator unit (figure 1), the actuator unit having a coil (11) and a plunger (2), which plunger can be moved axially relative to the coil by energizing the coil, wherein the actuator unit is arranged in a housing (9) wherein plunger is arranged approximately coaxially with coil (figure 1). 

Regarding claim 5: Stanwell discloses coil (11) is arranged around a core (4) a permanent magnet (1) being magnetically separated from the core in the axial direction only through an air gap (3).



Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746